Title: 1772 Decr. 31. Thurdsday.
From: Adams, John
To: Macaulay, Catharine Sawbridge

To Mrs. Maccaulay. 
       
        Madam
       
       It is so long since I received your obliging Favour, that I am now almost ashamed to acknowledge it. The State of my Health, obliged me to retreat into the Country, where Nineteen Months Relaxation from Care, and rural Exercises, have restored me to such a State, that I have once more ventured into the Town of Boston, and the Business of my Profession.
       The Prospect before me, however, is very gloomy. My Country is in deep Distress, and has very little Ground of Hope, that She will soon, if ever get out of it. The System of a mean, and a merciless Administration, is gaining Ground upon our Patriots every Day. The Flower of our Genius, the Ornaments of the Province, have fallen, melancholly Sacrifices, to the heart piercing Anxieties, which the Measures of Administration have occasioned. A Mayhew, a Thatcher, an Otis to name no more, have fallen, the two first by Death and the last by a Misfortune still much worse, Victims to the Enemies of their Country. The Body of the People seem to be worn out, by struggling, and Venality, Servility and Prostitution, eat and spread like a Cancer. Every young rising Genius, in this Country, is in a situation much worse than Hercules is represented to have been in, in the Fable of Prodicus.—Two Ladies are before him: The one, presenting to his View, not the Ascent of Virtue only, tho that is steep and rugged, but a Mountain quite inaccessible, a Path beset with Serpents, and Beasts of Prey, as well as Thorns and Briars, Precipices of Rocks over him, a Gulph yawning beneath, and the Sword of Damocles over his Head.— The other displaying to his View, Pleasures, of every Kind, Honours, such as the World calls by that Name, and showers of Gold and Silver.
       If We recollect what a Mass of Corruption human Nature has been in general, since the Fall of Adam, we may easily judge what the Consequence will be.
       Our Attention is now engaged by the Vengeance of Despotism that sentence unfinished
       
       This Evening at Mr. Cranch’s, I found that my constitutional or habitual Infirmities have not entirely forsaken me. Mr. Collins an English Gentleman was there, and in Conversation about the high Commissioned Court, for enquiring after the Burners of the Gaspee at Providence, I found the old Warmth, Heat, Violence, Acrimony, Bitterness, Sharpness of my Temper, and Expression, was not departed. I said there was no more Justice left in Britain than there was in Hell—That I wished for War, and that the whole Bourbon Family was upon the Back of Great Britain—avowed a thoughrough Dis-saffection to that Country—wished that any Thing might happen to them, and that as the Clergy prayed of our Enemies in Time of War, that they might be brought to reason or to ruin.
       I cannot but reflect upon myself with Severity for these rash, inexperienced, boyish, raw, and aukward Expressions. A Man who has no better Government of his Tongue, no more command of his Temper, is unfit for every Thing, but Childrens Play, and the Company of Boys.
       A Character can never be supported, if it can be raised, without a good a great Share of Self Government. Such Flights of Passion, such Starts of Imagination, tho they may strike a few of the fiery and inconsiderate, yet they lower, they sink a Man, with the Wise. They expose him to danger, as well as familiarity, Contempt, and Ridicule.
      